COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00226-CV


IN RE GRAND LODGE OF TEXAS                                          RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      We have considered “Relator’s Motion To Dismiss Petition For Writ Of

Mandamus.”     It is the court=s opinion that the motion should be granted;

therefore, we dismiss the petition. See Tex. R. App. P. 52.8.

      Further, we lift our June 24, 2011 stay of Respondent the Honorable Pat

Ferchill’s verbal June 22, 2011 order requiring relator to produce documents by

June 23, 2011, and Respondent the Honorable Lin Morrisett’s May 26, 2011

order requiring relator to produce documents and/or a privilege log by June 2,

2011, in cause number 2005-0000284-1-2, styled Estate of T J Gardner,

      1
       See Tex. R. App. P. 47.4.
Deceased, pending in Probate Court No. 2 of Tarrant County, Texas. “Relator’s

Emergency Motion For Enforcement Of Stay” and real parties in interest’s

“Conditional Motion to Determine no Violation of Court’s Stay Order” are denied

as moot.



                                                PER CURIAM

PANEL: MCCOY, WALKER, and MEIER, JJ.

DELIVERED: October 27, 2011




                                  2